DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/27/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “(f) optimizing parameters of the motion energy model so that a difference between a measurement waveform identified by the change in eye position acquired in step (d) and by the presentation time length associated with the change in eye position and the simulation result acquired in step (e) is minimized” (line 17-21) is vague and renders the claims indefinite. In step (c) claim cites that “ (c) repeating steps (a) and (b) as a trial to have a series of trials, each of which has varied settings of the presentation time length for the first stimulus pattern” (line 10-12); therefore, after step (c), there are a plural of values of presentation time lengths and a plural of values of changes in eye positions (--from step (b)). Hence, it is unclear which one of the plural of values of presentation time lengths is the one (--the presentation time length) cited in line 19. Also it is unclear which one of the plural of values of changes in eye positions is the one (--the change in eye position) cited in line 20. 

Claims 2-7 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Claim 8 has the same undefined issues (line 21-26) as that of claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
     
(a) Frankfort et al (US 20130176534) is cited for teaching a method for testing visual performance (abstract; figs. 1-4), comprising a monitor display, a luminance, stimulus patterns, a plurality of trials, eye movements, temporal frequency, repeating testing, determination process and computer control system  (fig. 1 and fig. 4; abstract; ¶[0086] and ¶[0092]).

 (b) Atkins et al (US 20070166675) is cited for teaching a method for improving cognitive ability of a participant using visual stimuli (abstract; figs. 1-2), comprising a monitor display, a set (or sets) of visual stimuli, trials, eye movements a memory medium and computing device (fig. 1 and fig. 2; ¶[0014] - ¶[0019]).

(c) Tasaki et al (US 20140022279) is cited for teaching a method/apparatus for image projection (abstract; fig. 1 and fig. 2), comprising a display, a luminous, stimulus images, an apparent movement, a measurement unit, storage and computer control (fig. 1; fig. 2; fig. 6; ¶[0015] - ¶[0033]). 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

 

/JIE LEI/Primary Examiner, Art Unit 2872